Rehearing denied February 13, 1929.                       ON PETITION FOR REHEARING.                              (274 P. 505.)
Petitions for rehearing necessitate an explanation of the original opinion found in 272 P. 906, paragraph (2) at page 910.
It is believed that Hirschberg as administrator had on hand in his bank about $9,000 of funds belonging to the estate of Harold L. Fitchard, deceased, and at the same time charged interest on the note of the bank for $2,800 against Harold L. Fitchard's estate; such interest amounting to $177.98; that Hirschberg as such administrator should be charged with interest on the said funds in the bank, amounting to about $9,000, to the amount of $177.98, equal to the amount of interest charged by the bank on the Harold L. Fitchard note, together with interest on said sum of $177.98, at 6 per cent per annum from April 7, 1921, to date of former opinion amounting to $81.87, aggregating $259.85. This was the intent of the former opinion.
We think the administrator could safely have applied sufficient of the funds on hand to the payment of the Harold L. Fitchard note at any time after March 5, 1919.
With this explanation the petitions for rehearing will be denied.                                  REHEARING DENIED. *Page 339